Order, Supreme Court, New York County (Alfred Toker, J.), entered June 20, 1991, which denied appellant’s motion to quash respondent’s subpoena directing appellant to produce Carlos Civelli to give testimony in the parties’ arbitration proceeding, unanimously affirmed, with costs.
In an arbitration commenced by appellant before the New York Stock Exchange, respondent alleged that appellant’s purported agent, one Carlos Civelli, was without authority to act on appellant’s behalf. After appellant refused the arbitrator’s request to produce Civelli to testify on this issue respondent issued a subpoena pursuant to New York Stock Exchange Arbitration Rules § 619 (f), which appellant sought to quash for various reasons, including that it had the right to produce a knowledgeable representative of its own choosing to testify. Movant failed to demonstrate that its proposed alternative representative had any knowledge on the subject of Civelli’s authority (see also, Matter of Standard Fruit & S. S. Co. v Waterfront Commn. of N. Y. Harbor, 43 NY2d 11). We have examined appellant’s other arguments and find they are either improperly raised for the first time on appeal or without merit. Concur—Murphy, P. J., Sullivan, Milonas, Ellerin and Smith, JJ.